DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on August 23, 2022 is acknowledged.  The traversal is on the ground(s) that the invention of Group I is basically the same as that of Invention Group II, and any prior art searched for one group is applicable to the other group.  This is not found persuasive because the process for making lower olefins can be practiced with different product as shown in US 20200009537 A1. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (ACS Catalysis 2018, 8. 571-578).
Applicants’ claimed invention is directed to a  method of synthesizing a light olefin, the method comprising: a. precipitating a catalyst onto zirconia to produce a supported catalyst; b. adding the supported catalyst into a reactor; c. mixing a molecular sieve with the supported catalyst in the reactor; d. introducing hydrogen gas and carbon dioxide gas into the reactor; and e. heating the reactor, wherein a hydrogenation reaction occurs between the hydrogen gas and carbon dioxide gas to synthesize the light olefin.

Gao teaches a process for conversion of carbon dioxide (CO2) into lower olefins (C2= −C4=), generally referring to ethylene, propylene, and butylene, is highly attractive as a sustainable production route for its great significance in greenhouse gas control and fossil fuel substitution, but such a route always tends to be low in selectivity toward olefins. Here Gao present a bifunctional catalysis process that offers C2 = −C4= selectivity as high as 80% and C2−C4 selectivity around 93% at more than 35% CO2 conversion. This is achieved by a bifunctional catalyst composed of indium−zirconium composite oxide and SAPO-34 zeolite, which is responsible for CO2 activation and selective C−C coupling, respectively. Gao demonstrate that both the precise control of oxygen vacancies on the oxide surface and the integration manner of the components are crucial in the direct production of lower olefins from CO2 hydrogenation. No obvious deactivation is observed over 150 h, indicating a promising potential for industrial application.  See abstract.
	Gao teaches that In−Zr/SAPO-34 catalyst exhibited C2= −C4= selectivity of 76.4% in hydrocarbons and CH4 selectivity was only 4.3% with CO2 conversion of 35.5% at 400 °C. The effects of the H2/CO2 ratio and reaction pressure were explored. As shown in Figures 5a and S6a in the Supporting Information, CO2 conversion rose significantly with increasing H2/CO2 ratio (from 22.1% at H2/ CO2 of 1.0 to 44.0% at H2/CO2 of 5.0) and pressure (from 29.5% at 1.0 MPa to 37.9% at 5.0 MPa). CO selectivity was above 80% under different conditions. However, higher H2/CO2 ratio and pressure decreased C2 = −C4 = selectivity and increased selectivity to CH4 and C2o−C4o gradually, indicating that the high H2 partial pressure was not favorable for the formation of C2= −C4= .  See section 3.2. 
	The difference between Gao and the claimed invention is that the instant claims require mixing a molecular sieve with supported catalyst in the reactor.  However, the difference does not constitute a patentable distinction, absence of barring an unexpected result.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to mix the molecular sieve with the supported catalyst in the reactor in the absence of barring an unexpected result.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (ACS Catalysis 2018, 8. 571-578) as applied to claims 1-4 and 5-9 above, and further in view of Li et al (Catalysis Communication 129 (2019)105711.
	Gao fails to disclose the presence of Yttria (Y2O3) in the catalyst composition for production of light olefins by hydrogenation of carbon dioxide. However, LI discloses a process for conversion of CO2 using renewable hydrogen to produce valuable chemicals has recently become highly attractive. Light olefins are important basic monomers for the production of various commodities. This work developed a bifunctional catalyst composed of ZnO-Y2O3 oxide and SAPO-34 zeolite, which catalyzes the selective hydrogenation of CO2 to light olefins with a selectivity in hydrocarbons reaching 83.9% at a conversion of 27.6% at 390°C. The obtained results demonstrated that CO2 conversion and product distribution are strongly dependent on the oxide composition and structure. This new bimetallic oxide catalyst appears promising for further development of CO2 conversion to other valuable chemicals.  See abstract.
The presence of yttria in the catalyst composition in a bifunctional ZnO-Y2O3 + SAPO-34 catalyst largely promotes the CO2 hydrogenation into C2-C4 olefins. The activity and selectivity varied with composition and structure of the metal oxides, which is likely attributed to their different functions, i.e. CO2 adsorption and activation over Y2O3 and H2 over ZnO. Hence, the co-precipitated composite 6.7 wt% ZnO-Y2O3 catalyst gave the highest CO2 conversion and light olefin selectivity when combined with SAPO-
34, selectivity to light olefins in hydrocarbons 83.6% at a single pass CO2 conversion of 27.6%.  It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use the combination of any bi- functional catalyst suggested by Gao and LI and mixed with the molecular sieve can successfully promote the hydrogenation of carbon dioxide to light olefins with high degree of selectivity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622